Citation Nr: 0825518	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for pterygium (claimed 
as vision loss).

3.  Entitlement to service connection for disability of the 
right elbow, upper arm and shoulder.

4.  Entitlement to service connection for disability of the 
left elbow, upper arm and shoulder.

5.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative changes. 

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee sprain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 to April 1980.  Service personnel records note 
that the veteran's awards and citations include the Bronze 
Star Medal with Combat "V" and the Combat Action Ribbon.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  A hearing before a Decision Review 
Officer was held in November 2004.  These matters were before 
the Board in September 2006 when they were remanded for 
additional development.

By rating decision in October 2007, the RO granted service 
connection for degenerative disc disease of the lumbar spine.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's 
notice of disagreement on such issue.  Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is 
not before the Board.

The issues of entitlement ratings in excess of 10 percent for 
degenerative changes in the left knee and residuals of a 
right knee sprain are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year; and the veteran's 
current hearing loss disability is not shown to be related to 
an event, injury, or disease in service.

2.  Pterygium or vision loss was not manifest during service; 
it is not shown that any such disability is related to the 
veteran's service.

3.  The veteran is not shown to have a disability of either 
elbow, upper arm or shoulder.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  Service connection for pterygium (claimed as vision loss) 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, (2007).

3.  Service connection for disability of the right elbow, 
upper arm and shoulder is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

4.  Service connection for disability of the left elbow, 
upper arm and shoulder is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection issues decided herein, the 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims.  While he did not receive 
complete notice prior to the initial rating decision in March 
2003, an October 2006 letter provided certain essential 
notice prior to the readjudication of his claims in February 
2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
This letter explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the veteran was also informed of disability 
rating and effective date criteria in the October 2006 
letter.  He has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) pertaining to these issues has 
been secured.  The veteran has not identified any pertinent 
evidence that remains outstanding.  He underwent VA 
examinations in 2005 and 2007.  The Board is satisfied that 
evidentiary development is complete; VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of these claims.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims files, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Bilateral Hearing Loss Disability

Service personnel records note that the veteran's awards and 
citations include the Bronze Star Medal with Combat "V" and 
the Combat Action Ribbon, indicative of combat military 
service.  His service treatment records (STRs) are silent for 
complaints or findings related to hearing loss.  
Specifically, a March 1960 enlistment examination report 
notes no findings of hearing loss.  A February 1980 
retirement examination report notes that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10

In July 1980 the veteran submitted a claim for service 
connection for various disabilities.  He did not complain of 
hearing loss at that time.

A January 1981 VA examination report is silent for complaints 
or findings related to hearing loss.  The VA examiner 
specifically noted that that no hearing loss was noted.

In October 2002, the veteran submitted a claim seeking (in 
pertinent part) service connection for hearing loss.

A March 2005 VA audiological evaluation report notes the 
veteran's history of noise exposure during military service; 
he reported that ear protection was not provided at that 
time.  He denied any significant post-service noise exposure.  
On examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
50
LEFT
20
15
15
30
50

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  

An April 2007 VA audiological evaluation report notes 
puretone thresholds, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
50
LEFT
20
15
25
35
50

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The examiner noted the veteran's 
history of noise exposure during military service, and opined 
that the veteran's current hearing loss is not related to his 
military service.  In support of this opinion, the examiner 
noted that the veteran's STRs, including his retirement 
examination report, are negative for findings of hearing 
loss.  

It is not in dispute that the veteran was exposed to acoustic 
trauma during his combat military service, or that he has 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  However, his STRs do not show that he ever complained 
of problems hearing during service.  No evidence of hearing 
loss disability was reported at any time during service, and 
on service separation examination audiometric testing found 
hearing within normal limits.  Furthermore, there is no 
evidence of hearing loss complaints in the year following the 
veteran's discharge.  Significantly, when he submitted a July 
1980 claim of service connection for various disabilities, 
hearing loss was not mentioned.  Consequently, service 
connection for a hearing loss disability on the basis that 
such disability became manifested in service and persisted is 
not warranted, and the chronic disease presumptive provisions 
of 38 U.S.C.A. §§ 1112, 1137 [for sensorineural hearing loss 
as organic disease of the nervous system] do not apply.

Further, with respect to the etiology of the hearing loss, 
the Board notes that the veteran served in combat and thus is 
entitled to the relaxed evidentiary standards afforded by 38 
U.S.C.A. § 1154(b).  However, § 1154(b) does not create a 
presumption of service connection for the veteran's hearing 
loss; he is still required to meet the evidentiary burden as 
to service connection, to include whether there is a nexus 
between his current disability and his exposure to combat 
noise trauma in service.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Here, in an April 2007 opinion, a VA examiner opined 
that there was no evidence that the veteran developed hearing 
loss disability while on active duty.  The VA opinion was 
based on a review of the veteran's entire pertinent medical 
history, including his STRs and post-service medical 
evidence, and the examiner explained the rationale for her 
conclusion, as noted above.  There is no medical opinion to 
the contrary.

The Board has also considered the veteran's own statements to 
the effect that his hearing loss was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Because the preponderance of the evidence is against 
the veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

B.  Pterygium/Vision Loss

The veteran's STRs are silent for complaints or findings 
related to pterygium or vision loss.  A February 1980 
retirement examination report notes no findings of pterygium 
or vision loss; clinical evaluation of the eyes was normal 
and distant vision was 20/20 bilaterally.

In July 1980 the veteran submitted a claim for service 
connection for various disabilities.  He did not complain of 
pterygium or vision loss at that time.

A January 1981 VA examination report is silent for complaints 
or findings related to pterygium or vision loss.

In October 2002, the veteran submitted a claim seeking (in 
pertinent part) service connection for vision loss.

A July 2003 private treatment record notes an assessment of 
bilateral pterygia and retinal scar of the right eye.  An 
August 2004 private treatment record notes an assessment of 
pterygia, stable.  

During an April 2007 VA examination report, the veteran 
reported that he had been aware of a pterygium of his right 
eye since 1996 or 1997.  He indicated that he had experienced 
blurred vision since that time.  He also stated that he had 
been told during a 2004 eye examination that he had scars of 
the right retina.  Eye examination revealed no retinal 
scarring.  Diagnoses included bilateral nasal pterygia, 
refractive error of mixed astigmatism of the right eye and 
compound hyperopic astigmatism of the left eye with 
presbyobia.  After reviewing the veteran's claims file, the 
examiner stated:

In my opinion, because there was no 
documentation of a pterygium of either 
eye in [the veteran's] Service Medical 
Records, and because a nasal pterygium of 
each eye was first documented during an 
ophthalmic consult sometime later, in 
[sic] July 22, 2003, 23 years after his 
discharge, his pterygia, more likely than 
not, developed after his release from 
active duty.

The veteran's STRs, including his retirement examination 
report, are silent for any findings of a pterygium or vision 
loss.  It is not in dispute that he currently has variously 
diagnosed eye disorders, including pterygia.  However, as 
noted above, there is no post-service medical evidence of 
such disability until many years after his discharge from 
service.  Significantly, when the veteran submitted a July 
1980 claim of service connection for various disabilities, 
visual loss was not mentioned.  Consequently, service 
connection on the basis that pterygia became manifest in 
service and persisted is not warranted.

Regarding the etiology of the veteran's current pterygia, the 
Board notes that no current pterygia (or visual loss) have 
ever been linked to his military service by any medical 
evidence.  To the contrary, the April 2007 VA examiner 
essentially opined that the claimed disability started after 
service (and is not related to the veteran's military 
service).  There is no medical opinion to the contrary of 
record.

(The Board notes that service connection for astigmatism, a 
refractive error of the eye, cannot be granted because this 
is one of the specific conditions for which service 
connection is barred by regulation, as it is not considered a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
Astigmatism is not considered a disability without evidence 
of superimposed disease or injury during service.  In this 
case, there is no indication of any superimposed disease or 
injury to the veteran's eyes during his active service.)

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for pterygium (claimed as vision loss ).  
Accordingly, it must be denied.

C.  Disabilities of Both Elbows, Upper Arms and Shoulders

With respect to the claims of service connection for 
disabilities of the right and left elbows, upper arms and 
shoulders, the veteran's STRs are silent for findings related 
to such disabilities.  On service retirement examination in 
February 1980, clinical evaluation of the upper extremities 
was normal.  

Moreover, there is no post- service medical evidence of such 
disabilities.  While the veteran complained of upper 
extremity pain during a November 2004 hearing, pain alone, 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, service connection for disabilities of the right 
and/or left elbow, upper arm and/or shoulder is not 
warranted.  See Brammer, supra.  The Board finds that no 
additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003), the 
Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) 
contains a requirement that the claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, the Board 
finds that medical opinions are not necessary to decide the 
claims of service connection for disabilities of the right 
and left elbows, upper arms and shoulders as any such opinion 
would not establish the existence of a disability in service 
to which a current disability could be related, nor produce 
evidence supporting a nexus between any current disability 
and service (e.g., continuity of complaints).

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply. See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for pterygium (claimed as vision loss) is 
denied.

Service connection for disability of the right and/or left 
elbow, upper arm and/or shoulder is denied.


REMAND

During the pendency of this appeal, on January 30, 2008, the 
Court issued a decision in the appeal of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), that found that VCAA notice 
for an increased-compensation claim, under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159, must include, at a minimum, 
notification that in order to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.  
The record does not reflect that the veteran has been 
notified of all of these criteria.  While he expressed some 
understanding of criteria for substantiating increased rating 
claims, the RO will have opportunity to provide formal notice 
on remand.

Finally, it is noteworthy that the Court has held that 
"staged" ratings may be appropriate in an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran with 
the notice required in an increased 
compensation claim, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The RO must advise the 
veteran that he may submit evidence 
showing the effects of the worsening of 
his knee disorders upon his employment 
and daily life.  The RO must also provide 
more specific notice of the applicable 
diagnostic criteria; specifically, the 
notice must inform the veteran of the 
criteria needed to obtain an increased 
rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263.  Among the 
other information and evidence to be 
referenced specifically are lay and/or 
medical data indicating the presence of 
ankylosis, dislocation or removal of 
semilunar cartilage, recurrent 
subluxation, lateral instability, 
limitation of flexion and limitation of 
extension.  The veteran and his 
representative should have the 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by their response. 

2.  The RO should then re-adjudicate the 
claims for increased ratings, to include 
consideration of the possibility of 
"staged" ratings, if indicated by facts 
found.  If either claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


